DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                             MARCOS REYES,
                               Appellant,

                                       v.

                           MARIANELA REYES,
                               Appellee.

                                 No. 4D14-847

                                 [June 24, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Merrilee Ehrlich, Judge; L.T. Case No. FMCE13008886.

  Martin H. Genet of Law Office of Martin Genet, P.A., Miami, for
appellant.

  No brief filed for appellee.

PER CURIAM.

   The appellant, Marcos Reyes, appeals the trial court’s denial of his
amended motion for relief from judgment. We affirm without prejudice for
the trial court to complete the equitable distribution of the marital
residence. See § 61.075, Fla. Stat. (2014).

  Affirmed.

WARNER, GROSS and CONNER, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.